Smith, C. J.,
(after stating the case.) The Constitution of the State confers a right of homestead in land, which shall be for a limited time exempt from execution or other final process obtained on any debt, with the dwelling and buildings used thereon, “ owned and occupied by any resident of this State,” not exceeding one thousand dollars in value — Cons., Art. X, Sec. 2 — and the only inquiry the appeal requires us to make is, as to the correctness of the construction put upon the words, “ a resident of this State,” by the Judge in his charge to the jury.
We think it clear that the Constitution does not contemplate a double or divided residence in different States, so that *315if a similar exemption is provided, in each, a party can have his exemption allotted to him in both. The preceding qualifying words, limiting the claim to a lot “occupied” as well as “owned” by a resident, forbids its assertion in a case like the present, when all the facts, outside of the defendant’s declared intent, point to an absolute and permanent removal. Can there be any doubt that a person removing, under like circumstances, from South Carolina into this State with his family and domestic implements and furniture into a dwelling on land of his wife, which he cultivates for two successive years, would thereby become a resident entitled to all the rights incident thereto ? Or, if the removal was to other lands of his own, such occupation would not secure to him a homestead therein, of which a creditor could not deprive him ? If he would thus acquire a right to an exemption in the State to which he goes, of necessity he loses it in the State from which he removes,'for under similar laws he could not have it in both. So, when all the acts of the debtor show an actual removal, as they do in this case, an effort to secure a constitutional exemption could not be thwarted by proof of declarations of an intent inconsistent with those acts in which it is expressed. In like manner a secret or avowed intent to return to a forsaken home, when one has been acquired in another State, cannot preserve a privilege accorded to one who has a present and existing residence, and only so long as that residence lasts.
Very little aid can be derived from the law of domicile, and little more from the adjudications in other States, where the homestead is deemed a home protected from the creditor only when occupied as such, and ceasing when the place is no longer the debtor’s home.
“ When a resident removes from the State and becomes a resident elsewhere,” remarks Merrimon, J., in Baker v. Leggett, 98 N. C., 304, “ he thereby abandons — relinquishes—his right of homestead; as to him, it becomes suspended — he *316ceases to be within the terms, the purpose, or spirit of the constitutional provision, and all the property, both real and personal, that he may leave behind him, becomes at once subject to the satisfaction of his debts.”
The same proposition is enunciated by the Court in Munds v. Cassidey, 98 N. C., 558, where the party had been absent seven or eight years, employed on board a steamboat in Florida, yet intended to return in the future to his former home in Wilmington. In reference to this point, the Court say:
“ Our Constitution and statute do not extend to such a case. The person must be a resident actual and not constructive, to be entitled to the exemption. This is made clear by the section securing the homestead to insolvent debtors, when “ owned and occupied by any resident of this State.” The benevolent provision is for our own citizens — those who have a residence among us — and must be construed as not embracing cases of mere domicile, when the rights incident to domicile may be retained until a domicile is obtained elsewhere.”
It suggested itself during the argument that perhaps the question of intent should have been left to the jury in determining whether the first residence is retained, so as to secure the home of the debtor for his occupation when he should return. But upon further consideration we approve of the form of the charge, because all the facts, forming the hypothesis upon which the construction is predicated, develop an intent to change, as in fact the debtor does change, his residence, and the effect of his acts cannot be defeated by his declaration that he did not so intend. It is important that legal rights should rest upon facts proved, with their attending consequences, and not upon an undisclosed purpose at variance with them. So we are of opinion that the enumerated facts do in law, if so found by the jury, constitute a change of residence under this clause of the Constitution.
There is no error, and the judgment is affirmed.